— Judgment, Supreme Court, New York County, rendered -March 20, 1979, unanimously affirmed. The defendant was convicted on his plea of guilty of robbery in the first degree and was sentenced pursuant to a plea bargain to an indeterminate prison term of from 4 to 12 years. The conviction arose from a gunpoint robbery by the defendant and a confederate of a grocery store in Manhattan. Thereafter, he was arrested for four armed robberies of other grocery stores in The Bronx, and after having been identified, he was arrested for the instant offense. On appeal, the appellant-defendant contended that his sentence was excessive. In asking for a reduction of the sentence (which would not affect the terms appellant is serving concurrently with this one for his other crimes), his counsel states as follows: “this Court’s action will signal to him its confidence in his rehabilitative potential and motivate his continued good behavior. It will also provide a judgment favorable to appellant on which the parole board may rely when considering appellant for release. Exec. Law § 259-a (1); § 259-i (2) (c). Thus this Court should substantially reduce appellant’s sentence.” By this statement counsel for the defendant-appellant would impute to this court a high degree of naiveté and credulity. If a more worthy argument cannot be made, then counsel should seek to withdraw. (See Anders v California, 386 US 730; People v Saunders, 52 AD2d 833.) We cannot countenance such irresponsible contentions on appeal. Concur — Kupferman, J. P., Birns, Sullivan, Silverman and Bloom, JJ.